Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 1 of 41 PageID 660




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA

    v.                                                             Case No. 3:19-cr-44-J-34PDB

    SEAN PATRICK FARRELLY
                                                   /

                                                 ORDER

           THIS CAUSE is before the Court on Defendant Sean Patrick Farrelly’s Motion to

    Withdraw Plea of Guilty (Doc. 62; Motion). On March 21, 2019, a federal grand jury in the

    Middle District of Florida returned a one count Indictment charging Sean Patrick Farrelly

    with sex trafficking of a minor in violation of 18 U.S.C. § 1591(a)(1), (b)(2), and (c). See

    generally Indictment (Doc. 1). After initially pleading not guilty, on June 19, 2019, Mr.

    Farrelly, accompanied by his court-appointed attorney, Maurice Grant,1 appeared before

    the Honorable Patricia D. Barksdale, United States Magistrate Judge, and entered a plea

    of guilty. See Clerk’s Minutes (Doc. 45; June 19 Hearing); see also Digitally Recorded

    Change of Plea (Doc. 58; June 19 Hearing Tr.). The Court accepted Mr. Farrelly’s plea

    and adjudicated him guilty on July 8, 2019. See Acceptance of Plea of Guilty, Adjudication

    of Guilt, and Notice of Sentencing (Doc. 50; Acceptance of Plea). Four months later, on

    November 14, 2019, Mr. Farrelly filed the instant Motion seeking to withdraw his guilty plea.

    See generally Motion.




    1
     Mr. Grant represented Mr. Farrelly until August 28, 2019, when the Court granted his Motion to Withdraw
    as Counsel (Doc. 52; Motion to Withdraw as Counsel). See Order Granting Defense Counsel’s Motion to
    Withdraw and Appointing New Counsel (Doc. 53).
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 2 of 41 PageID 661




            The ability of a defendant to withdraw a previously entered plea of guilty is governed

    by Rule 11(d), Federal Rules of Criminal Procedure (Rule(s)), which provides:

            a defendant may withdraw a plea of guilty or nolo contendere:
            (1)   before the court accepts the plea, for any reason or no reason, or
            (2)   after the court accepts the plea, but before it imposes sentence if:
                  (A)     the court rejects a plea agreement under Rule 11(c)(5); or
                  (B)     the defendant can show a fair and just reason for requesting
                  the withdrawal.

    Rule 11(d). As is evident from the plain language of the Rule, the timing of a defendant’s

    request to withdraw a guilty plea is quite significant. If the request is made before the court

    accepts the plea, the defendant has the absolute right to withdraw the plea for “any reason

    or no reason.” Rule 11(d)(1); United States v. Villalona, 506 F. App’x 902, 904 (11th Cir.

    2013) (recognizing that “[a] defendant has an absolute right to withdraw a guilty plea before

    the district court accepts it”) (citing Rule 11(d)(1)).2 If, on the other hand, a defendant seeks

    to withdraw his plea after its acceptance by the court, the defendant must show a “fair and

    just reason” for doing so, see Rule 11(d)(2), and the decision of whether to allow the

    “withdrawal is left to the district court’s sound discretion,” see United States v. Midkiff, 806

    F. App’x 678, 680 (11th Cir. 2020) (per curiam). Here, because Mr. Farrelly filed the Motion

    seeking to withdraw his plea well after the Court’s acceptance of it, he must satisfy the

    heavy burden imposed by Rule 11(d)(2).

            In his Motion, Mr. Farrelly contends that the totality of the circumstances surrounding

    the entry of his guilty plea show a fair and just reason to permit him to withdraw the plea at

    this time. See Motion at 8. In support, Mr. Farrelly argues that he should be permitted to


    2
      “Although an unpublished opinion is not binding . . ., it is persuasive authority.” United States v. Futrell, 209
    F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2
    (“Unpublished opinions are not considered binding precedent, but they may be cited as persuasive
    authority.”).


                                                           -2-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 3 of 41 PageID 662




    withdraw his plea because the “plea was not entered into freely and voluntarily, but rather

    was entered into as a result of the many threats and coercive type conduct engaged in by

    agents of the Government . . . .” Id. at 4, 7. He further asserts that he was “not fully aware

    of nor advised” of the “commercial sex act” element of the charged offense or that potential

    enhancements under the sentencing guidelines could result in an advisory sentencing

    guideline range of 360 months to life in prison. Id. at 4-5, 8. Without specifying when he

    first decided to withdraw his guilty plea, Mr. Farrelly states

           Farrelly has wanted to withdraw his guilty plea for some time, but was not
           sure about how to proceed and did not in his mind receive much support
           from his then attorney. He was never specifically advised or otherwise
           aware of the following:
           (a) that he could object to the findings set forth in the Magistrate’s Report
               and thereby withdraw his previously entered guilty plea, or
           (b) that pursuant to Rule 11(d)(1), Federal Rules of Criminal Procedure, he
               could withdraw his plea of guilty at any time before the Court accepts
               the plea, for any reason or no reason.
           If he had been so advised or was aware of the above he would have
           proceeded with a withdrawal of his guilty plea within those specified time
           periods.

    Id. at 4 (emphasis in original). Mr. Farrelly complains that he has been prejudiced because

    instead of being able to withdraw his plea for any reason or no reason as permitted by Rule

    11(d)(1), “he is now relegated to filing under Rule 11(d)(2)(B), which requires him to show

    ‘a fair and just reason.’” Id. at 7.

           The United States filed a memorandum opposing Mr. Farrelly’s request, see United

    States’ Response in Opposition to Defendant’s Motion to Withdraw Guilty Plea (Doc. 66;

    Response), and the Court held a hearing on the Motion on January 8, 2020, see Clerk’s

    Minutes (Doc. 70; January 8 Hearing); see also Transcript of Motion Hearing (Doc. 72;

    January 8 Hearing Tr.). At the January 8 Hearing, the Court heard argument and after

    placing Mr. Farrelly under oath heard his testimony in support of the Motion. See id. At


                                                  -3-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 4 of 41 PageID 663




    the conclusion of the hearing, the Court rejected Mr. Farrelly’s contention that his guilty

    plea was not entered freely and voluntarily. See January 8 Hearing Tr. at 65-71. In doing

    so, the Court found that each of the arguments presented by Mr. Farrelly in support of that

    contention were affirmatively refuted by the record. See id. Nevertheless, the Court did

    not deny the Motion in its entirety. Rather, the Court determined that additional evidence

    was necessary to determine when Mr. Farrelly first sought to withdraw his plea and to

    resolve Mr. Farrelly’s claim that his counsel’s failure to properly advise him of the ability to

    withdraw his plea constitutes a fair and just reason warranting the exercise of the Court’s

    discretion to permit its withdrawal. See id. at 71. To address this issue, the Court

    scheduled a second hearing for January 27, 2020, to receive testimony from Mr. Grant.

    See id. at 72-75; see also Clerk’s Minutes (Doc. 74; January 27 Hearing).

           During the January 27 Hearing, Mr. Grant testified about the events leading up to

    Mr. Farrelly’s entry of the plea on June 19, 2019, his contact with Mr. Farrelly following the

    entry of the plea, and his discussions with Mr. Farrelly regarding the withdrawal of his plea.

    See generally Transcript of Motion Hearing (Doc. 77; January 27 Hearing Tr.). Notably,

    Mr. Grant testified that the first indication from Mr. Farrelly that he wished to withdraw his

    plea came in an August 16, 2020 voicemail. See id. at 6, 16. However, in discussing the

    hearing in which Mr. Farrelly entered his guilty plea, Mr. Grant candidly stated

           During the middle of [the June 19 Hearing], [Mr. Farrelly] leaned over to me
           and asked whether he could withdraw his plea. And I told him the answer
           was no, because if he didn’t want to plead guilty, we didn’t have to plead
           guilty right now

                                                  ...

                  The best way to explain it, we’re in the middle of the plea colloquy.
           The judge is asking him questions about whether or not he’s willing to enter
           a plea. Mr. Farrelly leaned over to me, I covered the mike, and he asked me:
           Can I withdraw my plea later on?

                                                  -4-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 5 of 41 PageID 664




                   And I told him, no, because we’re there to enter a plea of guilty. I
            mean, if you’re pleading guilty, you’re pleading guilty because you are guilty.
            If you don’t want to plead guilty, we’re not going to plead guilty.

    Id. at 19:13–20:10. After hearing Mr. Grant’s testimony, the Court advised

                    So based on Mr. Grant’s initial testimony that Mr. Farrelly did not
            move to - - did not notify him of the desire to withdraw his guilty plea until
            August 16th at the earliest, it seemed to me that the motion to withdraw the
            guilty plea was due to be denied.
                    Mr. Grant’s latter testimony, however, is a little bit more concerning,
            and I think I should give the parties an opportunity to brief this issue.
                    And here’s my concern. Mr. Farrelly specifically alleges in paragraph
            11 of his motion that he was not told that he could withdraw his plea under
            Rule 11 for no reason or any reason at all. And initially that was not a
            concern to me, because if Mr. Farrelly had not asked to withdraw his guilty
            plea, there would have been no reason for his attorney to advise of that.
                    But Mr. Grant’s testimony that during the plea hearing, Mr. Farrelly
            advised or asked whether if he went forward he would be able to withdraw
            his plea, and Mr. Grant said no, that’s problematic.

    Id. at 28-29. Indeed, the Court noted the possibility that if Mr. Grant’s statement at the

    June 19 Hearing caused Mr. Farrelly’s delay in seeking to withdraw his plea, that might

    possibly constitute a fair and just reason warranting consideration of his request to do so.

    See id. at 29-31. To address this remaining issue, the Court ordered supplemental briefing

    which the parties submitted,3 held a third hearing on December 2, 2020,4 and finding that

    the parties supplemental briefs and argument failed to adequately address important




    3
      See Supplemental Memorandum (in support of Defendant’s Motion to Withdraw Plea of Guilty) (Doc. 79;
    Supplemental Memo) and United States’ Supplemental Response in Opposition to Defendant’s Motion to
    Withdraw Guilty Plea (Doc. 80).
    4
      After submission of the supplemental briefs in March of 2020, the COVID-19 pandemic seized hold in
    Florida. As a result, in-person proceedings in the federal courthouse came to a standstill for a lengthy period
    of time. The Court eventually set another hearing to address Mr. Farrelly’s Motion for November 12, 2020.
    See Notice of Hearing (Doc. 81). However, shortly before the hearing, the facility in which Mr. Farrelly was
    detained experienced an outbreak of COVID-19 resulting in the cessation of all prisoner transports until the
    outbreak had been addressed. For these reasons, the Court was not able to hold another hearing on the
    matter until December 2, 2020. See Clerk’s Minutes (Doc. 84).

                                                         -5-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 6 of 41 PageID 665




    factors, ordered a final round of briefing.5 See Clerk’s Minutes (Doc. 84; December 2

    Hearing).

            In this Order, the Court addresses the sole remaining basis for Mr. Farrelly’s request

    to withdraw his guilty plea:

            Mr. Farrelly’s claim that he was “ill advised or misinformed as to his rights
            to withdraw his plea” and that the misadvice – Mr. Grant’s statement at the
            plea hearing that he could not later withdraw his plea – “constituted a
            violation of his fundamental rights, and presents a fair and just reason for
            him to now withdraw his guilty plea.”

    See Supplemental Memo at 3.6 Upon consideration of the record as a whole, the Court

    determines that the Motion is due to be denied. Mr. Farrelly’s request to withdraw his plea

    is governed by Rule 11(d)(2) and he has failed to present a fair and just reason warranting

    a decision by the Court to allow him to do so.

            Although the issue before the Court at this time is a narrow one, Mr. Farrelly initially

    made a number of claims purporting to support the contention that he did not freely and

    voluntarily enter his plea. The Court rejected those claims at the January 8 Hearing after

    Mr. Farrelly testified. Because an understanding of those claims and the reasons for the

    Court’s rejection of them plays a role in the Court’s resolution of the remaining issue, the

    Court discusses them here.




    5
      See United States’ Second Supplemental Response in Opposition to Defendant’s Motion to Withdraw Guilty
    Plea (Doc. 85; Second Supplemental Response) and Second Supplemental Memorandum (in support of
    Defendant’s Motion to Withdraw Plea of Guilty) (Doc. 86; Second Supplemental Memo).
    6
      In his original Motion, Mr. Farrelly simply stated that he had not been advised of his right to withdraw his
    plea before the Court’s acceptance. See Motion ¶11. Only after hearing Mr. Grant testify about his
    recollection of his discussion with Mr. Farrelly during the plea colloquy did Mr. Farrelly’s contention shift to
    relying on Mr. Grant’s alleged misadvice. See Supplemental Memo at 2, 3. Indeed, it is in the Supplemental
    Memo where Mr. Farrelly highlights portions of Mr. Grant’s advice, and maintains that the reason he did not
    withdraw his guilty plea during the period of time when he could do so for any or no reason is directly
    attributable to Mr. Grant’s advice. See id. Additionally, Mr. Farrelly asserts in the Supplemental Memo that
    Mr. Grant’s advice constitutes ineffective assistance of counsel under Strickland v. Washington, 496 U.S.
    668 (1984). See Supplemental Memo ¶¶ 6, 8.

                                                          -6-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 7 of 41 PageID 666




    I.    Background and Testimony of Mr. Farrelly and Mr. Grant

          On June 13, 2019, Mr. Farrelly appeared before Judge Barksdale for a plea

    proceeding with the stated intent of entering a plea of guilty. See Clerk’s Minutes (Doc.

    42; June 13 Hearing); see also Digitally Recorded Change of Plea Hearing (Doc. 60; June

    13 Hearing Tr.) at 2:25–3:2. At the June 13 Hearing, Judge Barksdale discussed the nature

    of the proceeding with Mr. Farrelly and began conducting a thorough Rule 11 plea colloquy.

    See generally June 13 Hearing Tr. During the colloquy, Judge Barksdale emphasized the

    importance of the proceeding and encouraged Mr. Farrelly to speak up if he had any

    hesitation about his decision to plead guilty.     See id. at 5:17–20.      As the colloquy

    progressed, but prior to its completion, Judge Barksdale sensed hesitation on Mr. Farrelly’s

    part and inquired of him accordingly. See id. at 20:14–17. Specifically, Judge Barksdale

    noted Mr. Farrelly’s demeanor and after the following exchange with him decided to

    conclude the proceeding:

          THE COURT: All right. We have talked about your right, the rights you give
          up by pleading guilty, the charge against you, the penalties, the
          consequences, sentencing process. Do you have any questions about any
          of those topics or anything else before I ask you how you plead?

          MR. GRANT: A moment, Your Honor.

          THE COURT: Sure.

          MR. GRANT: We’re ready.

          THE COURT: Okay. Mr. Farrelly, did Mr. Grant answer your question?

          THE DEFENDANT: Yes, ma’am.

          THE COURT: All right. Do you have any additional questions that I can
          answer for you? So, Mr. Farrelly, just from your facial expression, it looks like
          you might be a little bit hesitant. It’s really an important decision that you’re
          making here. If you have any hesitancy, it’s really not advisable to move



                                                 -7-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 8 of 41 PageID 667




           forward. It’s really your decision whether you’re to plead guilty or not guilty,
           not anybody else’s decision, so you need to feel really comfortable with that.

           THE DEFENDANT: I don’t feel comfortable.

           THE COURT: You do not feel comfortable. And that’s fine, I’m glad you spoke
           up. So this is it. I mean, if you plead guilty, you really have limited
           opportunities to withdraw the plea. So that being said, why don’t we not go
           further, recess, and give you time to consult more with Mr. Grant and really
           think about what you’re doing here. And, again, entirely up to you whether to
           plead. . . Okay. So I’ll just recess and not do anything more until I hear back
           from the parties.

    Id. at 20:12–21:16.

           At his request, Mr. Farrelly appeared before Judge Barksdale for a second change

    of plea hearing on June 19, 2019, again intending to plead guilty. See June 19 Hearing

    Clerk’s Minutes; see also June 19 Hearing Tr. Mindful of Mr. Farrelly’s previous hesitation,

    Judge Barksdale began the Rule 11 colloquy anew, re-emphasizing the importance of Mr.

    Farrelly’s total comfort with the proceeding. See id. at 3:1–15. In doing so, she specifically

    asked Mr. Farrelly if he had adequate time since the previous hearing to have his questions

    answered and to feel comfortable with his decision to change his plea. See id. Mr. Farrelly

    confirmed that he had, that all his questions had been answered, and that he was

    comfortable and ready to proceed with the entry of a guilty plea. See id. at 3:5–15. Judge

    Barksdale then reminded Mr. Farrelly that if at any point he felt uncomfortable with the

    proceedings, or if he had any new questions, the proceedings would be halted. See id. at

    3:16–19. He expressed his understanding. See id. at 3:19.

           The ensuing colloquy was quite thorough and covered all the matters required by

    Rule 11. See generally id. Notably, when Judge Barksdale asked Mr. Farrelly whether

    anyone had forced, threatened, or coerced Mr. Farrelly, or promised him anything, Mr.

    Farrelly stated:


                                                 -8-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 9 of 41 PageID 668




          THE DEFENDANT: No, ma’am. I do -- I do -- would like to say something.

          THE COURT: Okay.

          THE DEFENDANT: I have not -- I’m going to go ahead and continue this, but
          I just want to say that indirectly, my family has been threatened, my daughter
          has been threatened. She’s beyond -- and Vicki Cole, by Mr. Gamarra and
          Agent Perkins. They’ve had her deliberately fired. Somebody called from a
          904 number, and it’s a ghost number. They’ve had her -- threatened her boss
          if they didn’t fire her, that she was going to lose. . .I was issued questions by
          them. And they -- she deliberately got fired. Because they think that she’s
          involved and she’s not involved. They’ve taken a case of DCF that was way
          before this case was involved. They threatened my daughter. They’ve held
          her child from her, deliberately. They’ve went out to my ex-wife’s house,
          threated her with the grandchild we have together. They’ve pulled over my
          daughter and threatened her. And all that stuff has gone on. My daughter
          was going to be here today, but she couldn’t be, to verify all this. I think
          Detective Gamarra has went above and beyond and used his authority to --
          to the wrong. And I just want to make that statement today.

          ...

          I understand that I’m going to plead guilty, but all this stuff was used
          deliberately and for the wrong.

          THE COURT: And there are other avenues to address that. This would not
          be one --

          THE DEFENDANT: No, I know.

          THE COURT: -- Since my authority is limited.

          THE DEFENDANT: I just wanted it on the record.

          THE COURT: And that’s fine. You can say what you want on the record. I do
          want to ask you though, is any of that -- set that aside? Is any of that causing
          you to plead guilty?

          THE DEFENDANT: No.

          THE COURT: No. And are you confident of that?

          THE DEFENDANT: Yes.




                                                 -9-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 10 of 41 PageID 669




          THE COURT: Because it really needs to be a separate matter, whatever is
          going on in the background. You’re pleading guilty because you are guilty,
          and if that’s not the case then we can’t go forward with it.

          THE DEFENDANT: No, I’m fine with it.

          THE COURT: Okay. All right. Let me ask you one more time. Did anyone
          force, threaten, coerce, intimidate you or promise you anything to get you to
          give up the right to have the district judge hear your plea directly?

          THE DEFENDANT: No.

    Id. at 8:20–11:10. Wanting a clear record, Judge Barksdale again asked Mr. Farrelly

    whether anyone had forced, threatened, coerced, or intimidated him, or promised him

    anything, to influence his guilty plea. See id. at 11:14–12:1. Mr. Farrelly responded “No”

    to each inquiry. See id.

          Proceeding with the Rule 11 colloquy, Judge Barksdale confirmed that Mr. Farrelly

    understood that he would waive significant rights by pleading guilty and that he understood

    the consequences of pleading guilty. In his colloquy with Judge Barksdale, Mr. Farrelly

    confirmed that he had discussed the case in its entirety with Mr. Grant and stated that Mr.

    Grant had answered all his questions. See id. at 16:6–16:19. Mr. Farrelly testified that he

    understood the charge in the Indictment and the necessary elements of the charge,

    including the second element requiring proof that the minor “would be caused to engage

    in a commercial sex act.” Id. at 16:20–17:23. Indeed, after Judge Barksdale read the

    elements aloud, Mr. Farrelly confirmed that he understood the elements and did not have

    any questions about them. See id. at 17:25–18:2. Judge Barksdale also discussed the

    potential penalties, advising Mr. Farrelly that by pleading guilty, he faced a “mandatory

    minimum term of imprisonment of ten years and up to life imprisonment,” and Mr. Farrelly

    stated that he understood the potential penalties and had no questions. See id. at 18:3–



                                               -10-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 11 of 41 PageID 670




    20:13.    Turning to the sentencing process, Judge Barksdale specifically advised Mr.

    Farrelly that

          The sentence imposed by the district judge might be different from any
          estimated sentence that Mr. Grant or anyone else has given you. In fact, it
          could end up being higher than you expect. If that were to happen you would
          still be bound by your plea and would not have the right to withdraw it.

    Id. at 2:3–13. Once again, Mr. Farrelly stated that he understood and had no questions.

    See id. at 22:14–21.

              As part of the plea colloquy, the United States read a lengthy proffer detailing the

    factual basis of the charge against Mr. Farrelly, and Mr. Farrelly testified as to the truth and

    accuracy of that factual proffer.7 See id. at 23:1–31:20. Before concluding that there was

    a factual basis for Mr. Farrelly’s guilty plea, Judge Barksdale addressed each element of

    the charged offense with him.

             THE COURT: Starting with No. 1, do you admit that between in or about
             March 2018, through in or about February 2019, in the Middle District of
             Florida, you knowingly recruited, enticed, transported, obtained, maintained,
             patronized, and solicited by any means, S.C., the person named in the
             indictment?

             THE DEFENDANT: Yes, ma’am.

             THE COURT: And, second, do you admit that you did so having had a
             reasonable opportunity to observe S.C. or knowingly or in reckless regard of
             the fact that S.C. had not attained the age of 18 years, and knowingly or in
             reckless disregard that S.C. would be caused to engage in a commercial sex
             act?

             THE DEFENDANT: Yes, ma’am.

             THE COURT: All right. And, third and finally, do you admit that your acts
             were in or affected interstate commerce, and that you enticed S.C. by, 1,
             using a cellular telephone, a facility of interstate commerce, to arrange
             commercial sex acts with S.C.; 2, purchasing a vibrator for S.C. that was

    7
     The Court notes that during the June 19 Hearing, the parties made a nominal modification to the factual
    proffer of a date of a recorded conversation, expanding it from “February 18” to “on or about approximately
    February 18.” See June 19 Hearing Tr. at 29:21–30:18.

                                                       -11-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 12 of 41 PageID 671




           shipped in interstate commerce; and, 3, using Trojan condoms during sexual
           intercourse that were manufactured in Virginia and were shipped in interstate
           commerce?

           THE DEFENDANT: Yes, ma’am.

           THE COURT: All right. I find a factual basis for your plea.

    Id. at 30:24–31:22 (emphasis added). In response to Judge Barksdale’s final questions

    about his plea, Mr. Farrelly testified that he was entering his plea freely and voluntarily,

    that he was in fact guilty of the charged offense, and that the alleged threats he had

    referenced earlier had no effect on his decision to plead guilty. See id. at 32:3–20. He

    also acknowledged that he could not know the precise sentence he would receive, see id.

    at 32:21–24, and that no one had promised he would receive a light sentence or otherwise

    be rewarded for pleading guilty, id. at 32–33:2.

           With regard to Mr. Grant’s representation, Judge Barksdale and Mr. Farrelly had the

    following exchange:

           THE COURT: Mr. Farrelly, you’re represented by Mr. Grant. Have you
           discussed your case fully and explained everything you know about the case
           to him?

           THE DEFENDANT: Yes, ma’am.

           THE COURT: Have you had enough time to talk to him or anyone else you
           want to talk to about your case?

           THE DEFENDANT: Yes, ma’am.

           THE COURT: Are you satisfied with Mr. Grant in the way he’s represented
           you in this case?

           THE DEFENDANT: Yes, ma’am.

           THE COURT: Do you have any complaints about the way he’s represented
           you in the case?

           THE DEFENDANT: No, ma’am.


                                                -12-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 13 of 41 PageID 672




           THE COURT: Do you have any complaints about the way you’ve been
           treated by the Court or by anyone else that’s causing you to plead guilty?

           THE DEFENDANT: No, ma’am.

           THE COURT: Has anyone suggested you answer untruthfully today?

           THE DEFENDANT: No, ma’am.

           THE COURT: Have you told the truth today?

           THE DEFENDANT: Yes, ma’am.

           THE COURT: All right. Do you fully understand all the rights and procedures
           you waive and give up by pleading guilty?

           THE DEFENDANT: Yes, ma’am.

    Id. at 33:9–34:10. After making findings in support of the acceptance of Mr. Farrelly’s plea,

    Judge Barksdale acknowledged the 14 day time period in which Mr. Farrelly could object

    to her recommendation that the Court accept the guilty plea and advised that the objection

    period would remain open. See id. at 35:22–36:2.

           On the same day as the plea hearing, Judge Barksdale issued a Report and

    Recommendation Concerning Guilty Plea (Doc. 48; Report and Recommendation), in

    which she found that Mr. Farrelly’s plea was intelligently, knowingly, and voluntarily made,

    and that the facts he admitted establish the elements of the charged offense. See Report

    and Recommendation.       On that basis, she recommended that the Court accept Mr.

    Farrelly’s plea and adjudicate him guilty of count one of the Indictment. Id. Neither Mr.

    Farrelly nor the United States filed objections to the Report and Recommendation, and




                                                -13-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 14 of 41 PageID 673




    eighteen days later, on July 8, 2019, the Court adopted the Report and Recommendation

    and adjudicated Mr. Farrelly guilty of the charged offense. See Acceptance of Plea.8

           On August 15, 2019, the United States Probation Office filed a Rule 32(e)(2) initial

    presentence investigation report in which it calculated a proposed advisory sentencing

    guideline range applicable to Mr. Farrelly consisting of a term of imprisonment of 360

    months to life. See Presentence Investigation Report (Doc. 51; PSR). Less than two

    weeks later, on August 26, 2019, Mr. Grant filed the Motion to Withdraw as Counsel, citing

    total irreconcilable conflict between Mr. Farrelly and himself. See Motion to Withdraw as

    Counsel at 2. Judge Barksdale granted the Motion to Withdraw as Counsel on August 28,

    2019, and appointed Mr. Ronald Maxwell to represent Mr. Farrelly for the remainder of the

    proceedings. See Order Granting Defense Counsel’s Motion to Withdraw and Appointing

    New Counsel (Doc. 53).

           Three months after the disclosure of the PSR, on November 14, 2019, Mr. Farrelly

    filed the instant Motion, seeking to withdraw his guilty plea under Rule 11(d)(2)(B). See

    generally Motion. In the Motion, Mr. Farrelly set forth several rationales purporting to

    support his request to do so. See id. In his attempt to establish a fair and just reason to

    withdraw his plea, both in the Motion and in his testimony at the January 8 Hearing, Mr.

    Farrelly contended that his guilty plea was not free and voluntary. See id. Indeed, despite

    having assured Judge Barksdale under oath that he wanted to plead guilty, that no one

    coerced or pressured him, that he was pleading guilty freely and voluntarily, and that he

    was in fact guilty, Mr. Farrelly claimed innocence. See id. According to Mr. Farrelly his



    8
      The Report and Recommendation, which Mr. Farrelly does not deny receiving, contained written notice of
    the right to object to its acceptance. See Report and Recommendation Concerning Guilty Plea (Doc. 48);
    see also January 8 Hearing Tr. at 55:21-22.

                                                      -14-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 15 of 41 PageID 674




    plea was the product of threats and coercion, a failure to receive adequate assistance from

    Mr. Grant, and a lack of understanding of the elements of the offense and the potential

    penalties. See id. at 4-6.

           In an attempt to explain his change of position, at the January 8 Hearing, Mr. Farrelly

    insisted that he “took the charge” because of the threats and harassment by the

    government and because he had been dissatisfied with his representation by Mr. Grant.

    See, e.g., January 8 Hearing Tr. at 16:11–12, 23:10–25, 25:1–2, 28:16–19, 31:25–32:1,

    43:20–44:7, 57:9–20. When asked why he didn’t express his dissatisfaction with Mr. Grant

    to Judge Barksdale at the June 19 Hearing, Mr. Farrelly explained “I just had it in the frame

    of mind. . .I had psyched myself up and in the frame of mind that I was just going to get it

    over with as quick as possible and take the charge. . .” Id. at 51:2–6; see also 62:19–21.

    Mr. Farrelly testified that he pled guilty because his “frame of mind” was to proceed with

    the plea. See, e.g., id. at 16:10–14. He insisted that he only pled guilty because that was

    “what [he] had to do to protect [his] family,” id. at 16:1–2, and he “regret[ted his] decision

    on June 19th,” id. at 19:2–4. When confronted with the statements he made under oath in

    the plea colloquy, Mr. Farrelly maintained that he “didn’t lie,” and “was only trying to protect

    his family,” id. at 19:9–10, such that his desire to protect his family was “[t]he only thing

    that was on [his] mind the whole time, the process, every question,” id. at 21:3–7. In his

    own words, Mr. Farrelly explained:

           When I walked in -- when I walked in the courtroom on June 19th, I was in
           the frame of mind that I just wanted to get it over with because I didn’t want
           to do what I was doing. I was going to take the charge that I did not do, and
           I was in the frame of mind that I just wanted to get it over with because I was
           in a frame of mind of -- to protect my family in the harassment and the threats.
           . .I answered those question in the -- in the -- in the frame of mind to take the
           charge that I wasn’t -- that I’m innocent of to protect my family.

    Id. at 48:5–20. The Court, troubled by this explanation, inquired further:

                                                  -15-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 16 of 41 PageID 675




           So because you were in a frame of mind to take the charges, it was ok, in
           your mind, to falsely answer that you understood the charges; to falsely
           answer that everything in your factual basis is true; to falsely answer that you
           were satisfied with Mr. Grant’s representation; to falsely answer that he had
           answered all of your questions; to falsely answer that the threats against your
           family had nothing to do with your decision. It was ok to say all of those
           things falsely, because you just wanted to take the charge, right?

    Id. at 48:21–49:5. Mr. Farrelly replied “I -- you put it kind of harshly, but I don’t -- you know,

    I regret what I did. I really honestly do regret what I did. I wish I wouldn’t have been in that

    frame of mind.” Id. at 49:6–9. Then, in the following exchange, the Court expressed grave

    concerns regarding Mr. Farrelly’s truthfulness at the January 8 Hearing:

           THE COURT: Well, Mr. Farrelly, here’s the problem with all that. You’re here
           today because you want to withdraw your guilty plea; right?

           THE [DEFENDANT]: Yes, ma’am.

           THE COURT: Your frame of mind today is that you want to withdraw your
           guilty plea?

           THE [DEFENDANT]: Yes, ma’am.

           THE COURT: So why wouldn’t I think that you will falsely say whatever you
           think you need to say in court today to withdraw your guilty plea because
           you’re in a frame of mind to do that? Because you’re telling me that’s what
           you’re willing to do. If you’re in a frame of mind to do something in particular,
           you’ll lie or say whatever you have to say in order to accomplish it. Why
           wouldn’t I think that that’s exactly what you’re doing here today?

           THE [DEFENDANT]: That’s -- that’s not the case. I was in a frame of mind
           to take the charge to protect my family. After -- after several days of regret
           and much -- much regret, and several days after that, I felt that I made the
           wrong decision. I -- it -- the effects of the threatening and the harassment
           weighed and didn’t give me the clarity in my head that I should have had. I
           felt that I was all alone, by myself, because I didn’t get the help from Mr. Grant
           that I should have got or got the help from anybody. I wish I could go back
           and take my choice away, and I apologize for that. And I’m not -- I’m not lying
           or -- or falsely answering questions today.

    Id. at 49:10–50:16.




                                                  -16-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 17 of 41 PageID 676




           Having heard Mr. Farrelly’s testimony and considered the arguments set forth in his

    Motion, the Court explained to Mr. Farrelly the readily apparent contradictions between his

    testimony before Judge Barksdale under oath at the two change-of-plea hearings in June,

    and his testimony before the Court on January 8. See id. at 65:20–66:1, 66:8–69:9.

    Specifically, the Court addressed each of Mr. Farrelly’s arguments for withdrawing his plea,

    with the exception of his cursory statement in the Motion that had he known of his ability to

    withdraw his plea under Rule 11(d)(1) before the Court accepted his plea, he would have

    done so, and rejected them. See id. at 66:8–69:9. In rejecting Mr. Farrelly’s various claims

    that his guilty plea was not freely and voluntarily entered, the Court stated:

           The answers that you gave to Judge Barksdale under oath, some of them on
           two separate occasions, because they -- they were covered both on June
           13th and on June 19th, and the others of them only on June 19th, those
           answers affirmatively contradict the claim … that [your] guilty plea[] was not
           free and voluntary, because [you] only pled guilty because of the threats and
           the harassment.

           They affirmatively contradict and refute the claim that you did not understand
           the commercial sex act element or any other element of the offense.

           They affirmatively refute any suggestion that [you] did not understand the
           penalties that [you were] facing.

    Id. at 69:10–22. The Court noted that, while representations of a defendant at a plea

    hearing are not insurmountable, they do constitute a formidable barrier in any subsequent

    proceeding. See id. at 69:23–70:5 (citing Blackledge v. Allison, 431 U.S. 63, 73-74 (1977)).

    The Court also recognized that solemn declarations in open court carry a strong

    presumption of verity, and that there likewise exists a strong presumption that a

    defendant’s statements during a plea colloquy are true. See id. at 70:6–9 (citing United

    States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994); and United States v. Gonzalez-

    Mercado, 808 F.2d 796, 799-800 (11th Cir. 1987)). Having carefully considered, Mr.


                                                 -17-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 18 of 41 PageID 677




    Farrelly’s unequivocal testimony at the June 13 and 19 Hearings, as well as his belated

    and wholly inadequate and illogical explanations for providing those answers under oath

    then and now contending the answers were not truthful, the Court readily concluded that

    he was not credible and found that Mr. Farrelly had not carried his heavy burden to

    demonstrate that his testimony at the plea hearings was false. See id. at 69:10–70:17. In

    doing so, the Court explained to Mr. Farrelly:

           The only explanation you’ve given to me is you say that you were in a frame
           of mind to just take the charges, to plead guilty to this ten-years-to-life offense
           because you thought that was the only way to stop the harassment and
           because you couldn’t get help from your lawyer.

           And respectfully, sir, you were standing in front of Judge Barksdale on two
           occasions, who could have addressed either of those things. And instead --
           what you’re wanting me to accept today is that instead of telling her: No, I’m
           just pleading guilty because I want this to end, because I want to protect my
           family, that you lied to her and said the exact opposite.

           That -- that just defies credulity, and I find that not credible.

           It’s not to say that someone cannot ever establish that the representations
           they made at a plea hearing were untruthful and -- or perhaps give an
           explanation why, but having heard your explanation, it makes -- I fail to find
           any credible support for the suggestion that at the time you entered your
           guilty plea, you were doing so unknowingly or involuntarily for the reasons
           stated.

           And so to the extent that the motion is based on those matters, I find it to be
           refuted by the record and that it presents no grounds for relief.

    Id. at 70:18–71:19. Having found Mr. Farrelly’s testimony to be “not credible,” the Court

    denied Mr. Farrelly’s Motion to the extent he based his request for withdrawal on claims

    that his guilty plea was not knowing and voluntary. See id.; see also Clerk’s Minutes (Doc.

    70).   However, the Court took the remaining issue - when and how Mr. Farrelly

    communicated his desire to withdraw his plea to Mr. Grant; whether Mr. Grant misadvised




                                                  -18-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 19 of 41 PageID 678




    Mr. Farrelly; and whether those circumstances could constitute a fair and just reason for

    withdrawal of his guilty plea - under advisement. See January 8 Hearing Tr. at 71:20–24.

           As to the question of when he first sought to withdraw his plea, the testimony Mr.

    Farrelly gave at the January 8 Hearing was at times vague and at other times contradictory.

    See generally id. For example, he contended that the August 15th release of the PSR had

    nothing to do with his desire to withdraw his plea and that he “wanted to pull [his] guilty

    plea way before [the PSR] even came out.” See id. at 22:1–2. Yet, he also testified that

    the release of the PSR played a role, even if it “was only a fraction of [his] decision to pull

    [his] plea.” Id. at 22:10–19. Notably, in his Motion, Mr. Farrelly stated that he expected a

    sentencing range close to 100 and 125 months and complained that he never thought he

    would be facing an advisory sentencing range of “30 years to life (as is the case with the

    PSI received by the Defendant).” Motion at 5. Additionally, at times Mr. Farrelly suggested

    that he decided to withdraw his plea after he received access to the law library which

    occurred in August. See January 8 Hearing Tr. at 21:22–22:17. Yet, at other times, he

    seemed to suggest he made the decision within days of entering the plea, see id. at 54:20–

    24, 55:16–20, or that his desire to withdraw his plea prompted or coincided with his

    requests to obtain access to the law library, see id. at 45:77–46:22. When the Court asked

    additional questions attempting to get clarification on the timing of Mr. Farrelly’s decision,

    he stated:

           I’m not sure of the date, Your Honor. I know it was. . .I know we spoke one
           day on the phone. We had several -- we talked about several things and we
           just couldn’t come to an agreement, and that’s when we parted ways.

    Id. at 39:7–40:10–18. When asked directly when he first advised Mr. Grant that he wished

    to withdraw his plea, Mr. Farrelly stated:



                                                 -19-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 20 of 41 PageID 679




           It was several days after June -- July 19th that I did. I started reading -- . . .
           I’m sorry, July 19th, or when I pleaded -- when I pled guilty, shortly after that.
           I started asking him. I started leaving messages. It was -- . . . I left messages
           saying that I wanted to pull my guilty plea. And when I finally got ahold of
           him on the phone, he told me that was not an option.

    Id. at 46:12–22.9 When the Court asked whether Mr. Farrelly knew the date he was able

    to reach Mr. Grant by phone, he replied “I’m not exactly sure.” See id. at 46:23–24.

           At the January 27 Hearing, the Court heard testimony from Mr. Farrelly’s former

    attorney, Mr. Grant. See Clerk’s Minutes (Doc. 70; January 27 Hearing). Unlike Mr.

    Farrelly’s vague and contradictory testimony, Mr. Grant’s testimony was succinct and

    direct. Mr. Grant testified that he received voicemail messages from Mr. Farrelly on July

    15 and August 1 of 2019, in which Mr. Farrelly expressed a desire for access to the law

    library. See January 27 Hearing Tr. at 13:12–15. Mr. Farrelly did not mention any interest

    in withdrawing his plea in either of those messages. See id. at 13:8–14:6; 16:11–14. Mr.

    Grant further testified that he first became aware of communications from Mr. Farrelly

    expressing his desire to withdraw his guilty plea on August 19, 2019, via two voicemail

    messages: the first left on August 16 and the second left on August 19. See id. at 6:6–14,

    16:11-14, 17:7-12. Mr. Grant explained that he met with Mr. Farrelly the day after hearing

    the messages to discuss Mr. Farrelly’s desire to withdraw his guilty plea. Id. at 6:18.

    According to Mr. Grant, at his in-person meeting with Mr. Farrelly on August 20, 2019, Mr.

    Farrelly again expressed his desire to withdraw his plea. Id. at 6:19–22. Mr. Grant

    summarized their discussion as follows:

           I advised him that I did not think that [withdrawal] would be in his best
           interests. And we discussed the issues that he was concerned about that



    9
     Mr. Farrelly repeated the vague reference to June - - July 19 on at least one other occasion during the
    hearing. See id. at 45:11–14.

                                                     -20-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 21 of 41 PageID 680




           were -- that were causing him to want to withdraw his plea. And when we left
           there, my impression was he was still having that under consideration.

           But my position, and I had told him, was that if there was going to be a motion
           to withdraw his plea, that our office would not be able to do that based upon
           my understanding of his reason, and so that’s where we ended it on August
           20th.

    Id. at 7:9–19.

           With regard to the reasons Mr. Farrelly gave for wanting to withdraw his plea, Mr.

    Grant testified that Mr. Farrelly did not mention coercion or threats as a basis for wanting

    to withdraw his guilty plea, nor did he suggest he did not understand the maximum penalty,

    or the case against him, or that he did not know about his ability to object to the Report and

    Recommendation or withdraw his plea.         Id. at 9:15–19; 10:3–7; 11:6–10; 12:13–23.

    However, Mr. Farrelly did discuss his advisory guidelines as calculated in the PSR as a

    reason for wanting to withdraw his plea. See id. at 15:9–19; 17:21–18:8.

           Notably, Mr. Grant volunteered that Mr. Farrelly had inquired about the ability to

    withdraw a plea during the second change-of-plea hearing on June 19, 2019. See id. at

    19:7–10. Specifically, Mr. Grant explained that to his recollection:

           During the middle of [the June 19 Hearing], [Mr. Farrelly] leaned over to me
           and asked whether he could withdraw his plea. And I told him the answer
           was no, because if he didn’t want to plead guilty, we didn’t have to plead
           guilty right now

                                                 ...

                  The best way to explain it, we’re in the middle of the plea colloquy.
           The judge is asking him questions about whether or not he’s willing to enter
           a plea. Mr. Farrelly leaned over to me, I covered the mike, and he asked me:
           Can I withdraw my plea later on?

                  And I told him, no, because we’re there to enter a plea of guilty. I
           mean, if you’re pleading guilty, you’re pleading guilty because you are guilty.
           If you don’t want to plead guilty, we’re not going to plead guilty.



                                                 -21-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 22 of 41 PageID 681




    Id. at 19:13–20:10. Following this exchange, Mr. Farrelly proceeded with the plea colloquy

    and entered the guilty plea which he now seeks to withdraw. See June 19 Hearing Tr. at

    22:22–25.

    II.     Standard of Review

            Pursuant to Rule 11(d)(2)(B), after a district court accepts a defendant’s guilty plea,

    and before sentencing, a defendant may withdraw his guilty plea if he shows a fair and just

    reason for requesting the withdrawal. See United States v. Brehm, 442 F.3d 1291, 1298

    (11th Cir. 2006) (per curiam) (quoting Rule 11(d)(2)(B)). While Rule 11(d)(2)(B) is to be

    liberally construed, a defendant does not have an absolute right to withdraw a guilty plea

    before sentencing. United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988); United

    States v. McCarty, 99 F.3d 383, 385 (11th Cir. 1996) (per curiam) (citing id. at 471).10

    Rather, “[t]he decision to allow withdrawal is left to the district court’s sound discretion.”

    See United States v. Midkiff, 806 F. App’x 678, 680 (11th Cir. 2020) (per curiam) (noting

    that the district court’s decision whether to allow withdrawal of a guilty plea “will be reversed

    only if its decision is arbitrary or unreasonable,” and observing that “[w]e will not find the

    district court abused its discretion if it conducted an extensive plea colloquy that conforms

    with Rule 11. . .prior to accepting a guilty plea”) (quoting Buckles, 843 F.2d at 471, and

    citing Brehm, 442 F.3d at 1298). Additionally, “[t]he good faith, credibility, and weight of a



    10
       In Buckles and McCarty, the Eleventh Circuit interpreted the rule regarding presentence withdrawal of a
    guilty plea which at the time of the court’s application was found in Rule 32(d) and 32(e) respectively. That
    rule is now found at Rule 11(d). See Rule 11(d) (pre-sentence withdrawal of guilty plea) and 11(e) (post-
    sentence withdrawal of guilty plea). See also 2002 Advisory Committee Notes to Rule 11; U.S. v. Herring,
    216 F. App’x 927, n.1 (11th Cir. 2007) (noting that prior to the 1994 Criminal Rule amendments, Rule 32(e)
    was found at Rule 32(d)). Despite the renumbering, “the Buckles factors and context are still the framework
    for analyzing a withdrawal motion.” See United States v. Edwards, No. 8:17-CR-451-T-36SPF, 2020 WL
    6363896, at *3 (M.D. Fla. Oct. 29, 2020) (citing Brehm, 442 F.3d at 1298) (applying the Buckles factors to
    the application of Rule 11(d)(2)(B)).


                                                        -22-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 23 of 41 PageID 682




    defendant’s assertions in support [of a motion to withdraw a guilty plea] are issues for the

    trial court to decide.” See Brehm, 442 F.3d at 1298 (quoting Buckles, 843 F.2d at 472).

           A defendant seeking to withdraw a guilty plea that has been accepted by the court

    has the burden of showing a fair and just reason for the withdrawal. See, e.g., Buckles,

    843 F.2d at 471. In determining whether a defendant has met his burden, a court considers

    the totality of the circumstances surrounding entry of the guilty plea, including “(1) whether

    close assistance of counsel was available; (2) whether the plea was knowing and voluntary;

    (3) whether judicial resources would be conserved; and (4) whether the government would

    be prejudiced if the defendant were allowed to withdraw his plea.” Brehm, 442 F.3d at

    1298 (quoting Buckles, 843 F.2d at 472).        If the first two factors weigh against the

    defendant, a court need not “give particular attention” to the final two factors.        See

    Gonzalez-Mercado, 808 F.2d at 801; see also United States v. Kirksey, 283 F. App’x 714,

    715 (11th Cir. 2008) (per curiam) (citing Gonzalez-Mercado, 808 F.2d at 801).

           Additionally, when considering whether a guilty plea was knowing and voluntary, a

    court must determine that the core concerns of Rule 11 have been met. See United States

    v. Freixas, 332 F.3d 1314, 1318 (11th Cir. 2003). Specifically, “‘(1) the guilty plea must be

    free from coercion; (2) the defendant must understand the nature of the charges; and (3)

    the defendant must know and understand the consequences of his guilty plea.’”              Id.

    (quoting United States v. Lejarde–Rada, 319 F.3d 1288, 1289 (11th Cir. 2003) (per curiam)

    (additional citation omitted)). Notably, “[s]tatements made under oath by a defendant

    during a plea colloquy receive a strong presumption of truthfulness. . .[c]onsequently, a

    defendant bears a heavy burden to show that his statements under oath were false.” See

    United States v. Bandzul, 652 F. App’x 860, 861 (11th Cir. 2016) (citing United States v.



                                                 -23-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 24 of 41 PageID 683




    Medlock, 12 F.3d 185, 187 (11th Cir. 1994), and United States v. Rogers, 848 F.2d 166,

    168 (11th Cir. 1988)). Additionally, “‘the timing of [a defendant’s] motion to withdraw also

    deserves. . .consideration.’”   Id. at 861 (citing Gonzalez-Mercado, 808 F.2d at 801)

    (alteration in original). Thus, “‘the longer the delay between the entry of the plea and the

    motion to withdraw it, the more substantial the reasons must be as to why the defendant

    seeks withdrawal.’” Brehm, 442 F.3d at 1298 (quoting Buckles, 843 F.2d at 473).

    III.   Findings of Fact and Conclusions of Law

           In his Motion, Mr. Farrelly initially contended that he wanted to withdraw his plea for

    some time, he “did not receive much support” from Mr. Grant, and Mr. Grant never

    specifically advised Mr. Farrelly that he could object to Judge Barksdale’s Report and

    Recommendation or that he could withdraw his plea for any reason before its acceptance

    by the Court. See Motion at ¶ 11. However, after hearing Mr. Grant’s testimony at the

    January 27 Hearing, Mr. Farrelly refined his argument to assert, for the first time, that Mr.

    Grant’s negative response to his inquiry about the ability to withdraw a guilty plea at the

    June 19 Hearing constituted misadvice and that misadvice is the reason that he did not

    seek to withdraw his plea within the time permitted by Rule 11(d)(1). According to Mr.

    Farrelly, Mr. Grant’s “misadvice” constitutes ineffective assistance of counsel under

    Strickland v. Washington, 496 U.S. 668 (1984) and constitutes a fair and just reason to

    permit him to withdraw his guilty plea. See Supplemental Memo ¶¶ 6, 8.

           Critical to Mr. Farrelly’s contention that he should be permitted to withdraw his guilty

    plea at this time are his contentions (1) that he wanted to withdraw his guilty plea before

    the Court accepted it, and (2) that but for Mr. Grant’s alleged misadvice, he would have

    done so. The record before the Court supports neither claim.



                                                 -24-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 25 of 41 PageID 684




           As to the timing of Mr. Farrelly’s decision to seek to withdraw his guilty plea, the

    Court finds no support in the record for a conclusion that Mr. Farrelly formed or expressed

    a desire to withdraw his plea before its acceptance by the Court on July 8, 2019. Notably,

    in his Motion, Mr. Farrelly does not say when he decided he wanted to withdraw his guilty

    plea, instead, he states only that he wished to do so for “some time.” Motion at ¶ 11.

    During the January 8 Hearing, Mr. Farrelly was incapable of identifying the time frame in

    which he made his decision, much less identifying it in a consistent manner. His testimony

    was vague, contradictory, and inconsistent with other evidence. Similarly, Mr. Farrelly was

    unable to provide any credible explanation for why he would have pled guilty on June 19

    and then sought to withdraw his guilty plea less than three weeks later before its

    acceptance on July 8. While Mr. Farrelly gave a number of reasons during the January 8

    Hearing in an attempt to persuade the Court that he did not freely and voluntarily enter his

    guilty plea, and that he immediately regretted doing so and wished to withdraw it, the Court

    found his testimony to be incredible. Specifically, the Court found Mr. Farrelly’s claims that

    his plea was not freely and voluntarily entered, that he did not understand the commercial

    sex act element of the offense or the potential penalties, and that he did not have adequate

    legal representation, affirmatively contradicted his prior sworn testimony. His testimony as

    a whole simply was not credible at all.

           Mr. Grant, on the other hand, testified clearly, unequivocally, and consistently

    regarding the timeline of Mr. Farrelly’s decision, and the Court credits his testimony. Mr.

    Grant testified that the first communication from Mr. Farrelly expressing any desire to

    withdraw his guilty plea came in a voicemail message left on August 16, 2019. Mr. Grant

    also testified that prior to that call, on July 15 and August 1, 2019, he received voicemail



                                                 -25-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 26 of 41 PageID 685




    messages from Mr. Farrelly requesting that Mr. Grant help Mr. Farrelly obtain access to

    the law library. In neither of those messages did Mr. Farrelly mention a desire to withdraw

    his guilty plea. Notably, Mr. Farrelly also testified that he contacted Mr. Grant to obtain

    access to the law library and consistent with Mr. Grant’s testimony, Mr. Farrelly did not

    suggest that in either of those communications he advised Mr. Grant of a desire to withdraw

    his guilty plea. Both of the communications regarding law library access came after the

    Court’s July 8 acceptance of Mr. Farrelly’s guilty plea.

           Although Mr. Farrelly’s testimony overall was not credible, the Court finds one

    portion of his testimony regarding the reasons for his decision to withdraw his guilty plea

    to be both credible and significant - his acknowledgment that the release of the PSR

    showing him to be subject to an advisory guideline imprisonment range significantly in

    excess of what he expected played a part in his decision. See January 8 Hearing Tr.

    22:18–19. This testimony is consistent both with the timing of Mr. Farrelly’s voicemail

    message to Mr. Grant expressing the desire to withdraw his guilty plea – the day after the

    release of the August 15 PSR. It is also consistent with Mr. Grant’s testimony that in

    discussing his desire to withdraw his guilty plea, Mr. Farrelly never stated that it was a

    result of coercion, or a lack of understanding of the penalties or the case against him, but

    did discuss the advisory guidelines. See January 27 Hearing Tr. at 15:9–19; 17:21–18:8.

           The Court finds Mr. Farrelly’s testimony in this regard credible because it is

    consistent with Mr. Grant’s testimony that the guidelines played a role in motivating Mr.

    Farrelly’s change of heart and it is also consistent with the objective timing of his August

    16 communication to Mr. Grant. The Court finds this testimony significant because the

    August 15 disclosure of the PSR came some five weeks after the Court had accepted the



                                                -26-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 27 of 41 PageID 686




    plea. Thus, if the disclosure of the PSR prompted Mr. Farrelly’s desire to withdraw his

    plea, he could not have formed that intention until well after the Court had accepted the

    plea, regardless of any advice he received about the ability to withdraw a plea.

           Upon consideration of the record and the testimony, the Court is convinced that the

    August 15, 2019 disclosure of the PSR prompted Mr. Farrelly’s desire to withdraw his guilty

    plea. Preliminarily, the Court notes that in the Motion, Mr. Farrelly asserts that he “was

    aware that by [pleading guilty] he would be looking at a minimum mandatory jail sentence

    of ten (10) years which hopefully would result in an earlier release date based on good

    behavior” and argues that he was never advised that he may be facing an advisory

    guideline calculation of “30 years to life (as is the case with the PSI received by the

    Defendant).” See Motion ¶ 6, 13. Thus, in his own Motion, Mr. Farrelly suggests that the

    advisory guidelines which were significantly in excess of what he expected prompted his

    change of heart and should warrant relief. Mr. Farrelly’s testimony at the January 8 Hearing

    also suggests that he fully expected to receive a significantly lower sentence than the

    advisory guideline range calculated in the PSR. Throughout the January 8 Hearing, Mr.

    Farrelly made repeated references to an anticipated sentence of “ten years” or his

    willingness to accept a sentence of “ten years.” Indeed, when questioned about his

    statement at the June 19 Hearing that he was satisfied with Mr. Grant’s representation, Mr.

    Farrelly responded: “[a]t the time, you know, I thought: You know what, maybe I can take

    the charge. Maybe I could do the ten years. Maybe if it was a little more, I could do that.

    To sacrifice myself for my family, I was willing to take that charge.” January 8 Hearing Tr.

    at 26:6–9. Later, Mr. Farrelly stated “I thought if I had to take ten years, even more, I’d -- I

    would do so.” Id. at 34:13–14. Mr. Farrelly again referenced “ten years” when questioned



                                                  -27-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 28 of 41 PageID 687




    by the Court as to his decision not to tell Judge Barksdale about his alleged dissatisfaction

    with Mr. Grant during the June 19 Hearing. Specifically, Mr. Farrelly told the Court:

           I understand that it doesn’t make no sense, and I apologize about that. I -- at
           the time, I was only -- I only had it in my head that I was going to take and be
           charged to protect my family. And those -- you know, at the time, I wasn’t
           really clearly thinking when I should have been clearing -- thinking clearly. I
           was only worried about my family, and taking -- you know, if I had to take ten
           years, I have to take ten years.

    Id. at 44:20–45:3. As noted, both Mr. Grant and Mr. Farrelly testified that the PSR’s

    guideline calculation played some role in Mr. Farrelly’s decision to seek to withdraw his

    plea, Mr. Farrelly did not mention anything about wanting to withdraw his plea in the July

    15 and August 1 messages seeking access to the law library, and Mr. Farrelly first

    expressed that desire on August 16, the day after the disclosure of the PSR. On this

    record, the Court concludes that Mr. Farrelly anticipated a sentence at or near the

    applicable ten year mandatory minimum sentence, and that the release of the PSR

    calculating a proposed guideline sentence of imprisonment from “360 months to life”

    caused his belated desire to withdraw his plea.

           The Court also rejects Mr. Farrelly’s contention that but for Mr. Grant’s misadvice

    he would have sought to withdraw his guilty plea earlier. First, the Court notes that in his

    original Motion, Mr. Farrelly did not claim to have been misadvised by Mr. Grant. Rather,

    he asserted that Mr. Grant had failed to affirmatively advise him of the right to withdraw his

    plea before its acceptance pursuant to Rule 11(d)(1). It was only after Mr. Grant, in candor,

    testified about the private discussion he and Mr. Farrelly had during the change of plea

    hearing about the ability to withdraw a plea, that Mr. Farrelly seized on the contention that

    Mr. Grant misadvised him by responding in the negative and that this misadvice caused

    his delay in seeking to withdraw the guilty plea. Thus, it does not appear that Mr. Farrelly


                                                 -28-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 29 of 41 PageID 688




    even remembered Mr. Grant’s alleged misadvice, much less that the advice caused Mr.

    Farrelly to delay in seeking to withdraw his plea. Just as the Court previously concluded

    that Mr. Farrelly’s claims that his plea was not knowingly and voluntarily entered simply

    were not credible, the Court finds any suggestion that he actually wanted to, and would

    have, withdrawn his guilty plea before August 15, much less before the Court’s acceptance

    of it on July 8, to be equally not credible. Because the Court is convinced that it was the

    August 15 disclosure of the PSR that prompted Mr. Farrelly’s desire to withdraw his plea,

    the alleged misadvice by Mr. Grant could not have played a role in the timing of his

    decision.

          Having resolved the factual predicate underlying Mr. Farrelly’s request to withdraw

    his plea, the Court turns to the question of whether he has shown a fair and just reason

    warranting an exercise of the Court’s discretion. In doing so, the Court is guided by the

    factors identified by the Eleventh Circuit in Buckles. 843 F.2d at 472.

          a. First Buckles Factor: Whether Mr. Farrelly Received Close Assistance of
             Counsel

          Upon careful consideration of the circumstances of this case, the Court finds that

    Mr. Farrelly received close assistance of counsel. Although review of Eleventh Circuit

    precedent does not reveal a definitive approach for determining whether a defendant

    received close assistance of counsel, the Eleventh Circuit has stated that “[i]n assessing

    whether close assistance of counsel was available during plea proceedings, we examine

    whether close assistance of counsel was available and utilized, as well as whether counsel

    performed adequately.” United States v. Wiggins, 666 F. App’x 850, 855 (11th Cir. 2016)

    (per curiam) (quoting McCarty, 99 F.3d at 385). Generally, courts consider factors such

    as the amount of time counsel spent with the defendant, the number of meetings counsel


                                                -29-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 30 of 41 PageID 689




    had with the defendant, the closeness of the attorney-client relationship, the relative

    experience of counsel, and whether the defendant testified as to his satisfaction with

    counsel’s representation. See United States v. Oliver, 316 F. App’x 877, 879 (11th Cir.

    2008) (per curiam) (affirming district court’s determination that defendant received close

    assistance of counsel because “trial counsel. . .stated she had met with [defendant]

    ‘numerous times’ and ‘developed a close attorney-client relationship.’ Further, [defendant]

    testified. . .that he was ‘very satisfied’ with counsel.”); United States v. Chicago, 711 F.

    App’x 512, 515 (11th Cir. 2017) (per curiam) (affirming district court’s close-assistance

    determination because defendant testified “that he had discussed the charges, possible

    defenses, the plea agreement, and the factual resume with his attorney, that he understood

    the plea agreement, and that he was fully satisfied with his representation, despite a

    previous argument. . .[i]n addition, the district court [observed] that [counsel] had multiple

    off-the-record conversations with [defendant] through an interpreter during the plea

    hearing, apparently to ensure that Defendant adequately understood the court’s

    questions.”); United States v. Reese, 280 F. App’x 854, 858 (11th Cir. 2008) (per curiam)

    (affirming close-assistance determination because “[counsel] testified she had been an

    assistant federal public defender for almost twenty-three years. . .[counsel] negotiated a

    favorable plea agreement for [defendant]. . .met with [Defendant] a number of times and

    advised him of his options and the pros and cons of pleading guilty. . .[t]he fact that

    [counsel’s] extensive defense experience strongly suggested that [defendant’s] best

    course of action was to plead guilty in an effort to reduce his sentence certainly does not

    mean that [counsel] failed to render close assistance”); United States v. Harrison, 505 F.

    App’x 876, 880 (11th Cir. 2013) (per curiam) (affirming close-assistance determination



                                                 -30-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 31 of 41 PageID 690




    because “the record supports the court’s conclusion that [defendant’s] dissatisfaction with

    his defense counsel’s performance was invented post-plea as an argument to support his

    request to withdraw his pleas,” where defendant testified to his satisfaction with counsel

    during the plea colloquy); United States v. McFarland, 719 F. App’x 908, 912 (11th Cir.

    2017) (per curiam) (affirming close-assistance determination because at defendant’s plea

    colloquy he “stated that he discussed the terms of the plea agreement with [counsel], he

    was satisfied with [counsel’s] representation, and he understood the terms of the

    agreement”) (citing McCarty, 99 F.3d at 385).

            Here, Mr. Farrelly was represented by an experienced Federal Public Defender who

    has been practicing criminal defense for over 25 years. Mr. Farrelly testified unequivocally

    at the June 19 Hearing that he was satisfied with Mr. Grant’s representation, that he

    discussed the entirety of his case with Mr. Grant, that Mr. Grant answered all of his

    questions, that he had enough time to confer with Mr. Grant, and that he had no complaints

    with Mr. Grant’s representation. Additionally, Mr. Grant testified at the January 27 Hearing

    that Mr. Farrelly could contact him at any time from his detention facility. See January 27

    Hearing Tr. at 21:21–22:6; 22:14–18. These facts establish that Mr. Farrelly received close

    assistance of counsel. Nevertheless, Mr. Farrelly maintains that Mr. Grant’s advice at the

    June 19 Hearing constitutes ineffective assistance of counsel such that it negates a

    conclusion that he had the benefit of close assistance of counsel.11




    11
       The Court notes that Mr. Farrelly’s arguments whether he received ineffective assistance of counsel are
    rather cursory. Indeed, Mr. Farrelly only discusses his ineffective assistance of counsel claim in the latter
    two of his three briefs. See Supplemental Memo ¶ 6; Second Supplemental Memo at 5. However, as Mr.
    Farrelly has at least raised the issue, the Court will construe his arguments regarding ineffective assistance
    as pertaining to whether he received close assistance of counsel.


                                                        -31-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 32 of 41 PageID 691




           “To withdraw a guilty plea based on the ineffective assistance of counsel, a

    defendant must allege and then show not only that his attorney's conduct ‘fell below an

    objective standard of reasonableness,’ but also that he was prejudiced by that conduct —

    in other words, that ‘there is a reasonable probability that, but for counsel's errors, he would

    not have pleaded guilty and would have insisted on going to trial.’” United States v. Rivers,

    656 F. App'x 444, 449 (11th Cir. 2016) (per curiam) (quoting Hill v. Lockhart, 474 U.S. 52,

    57–59 (1985) (quotation marks omitted)); see also United States v. Pease, 240 F.3d 938,

    941 (11th Cir. 2001) (per curiam) (setting out the legal standard for claims of ineffective

    assistance of counsel in the context of Rule 11(d)(2)(B) motions). Notably, “[a] conclusory

    allegation of prejudice is not sufficient.” Id. (citing Hill, 474 U.S. at 59–60). “Instead, the

    defendant must allege specific facts suggesting that he would not have decided to plead

    guilty but for his attorney’s alleged errors or omissions.” Id.

           In his Supplemental Memo, Mr. Farrelly asserts that Mr. Grant’s advice at the June

    19 Hearing that he would not later be able to withdraw his plea fell below an objective

    standard of reasonableness. See Supplemental Memo ¶ 6. In this regard, Mr. Farrelly

    argues that because he was not advised of his “absolute right” to withdraw his plea under

    Rule 11(d)(1), he did not receive effective assistance of counsel.               See Second

    Supplemental Memo ¶ 5. Additionally, he maintains that “[p]rejudice should be presumed

    in a change of plea situation where the defendant clearly represents that he would have

    acted upon the omitted information or advice, and would thereby have sought to withdraw

    his plea.” Id. ¶ 6.

           Although Mr. Grant testified that he answered in the negative when Mr. Farrelly

    asked whether he could withdraw his plea later, the Court finds that given the broader



                                                  -32-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 33 of 41 PageID 692




    context of Mr. Grant’s statement, his answer does not fall below the objective standard of

    reasonableness. Rivers, 656 F. App’x at 449. Mr. Grant testified that, in essence, he

    explained to Mr. Farrelly “the answer was no, because if he didn’t want to plead guilty, we

    didn’t have to plead guilty right now.” See January 27 Hearing Tr. at 19:16–17. In other

    words, if Mr. Farrelly “didn’t want to plead guilty, he shouldn’t be pleading at all.” Id. at

    26:13–24. Mr. Grant further explained: “this was the second [change-of-plea hearing], my

    whole thing was if you’re going to plead guilty, you’re pleading guilty because you are guilty.

    And if you’re not guilty, then why are you pleading guilty?” Id. at 20:7–10. In this sense,

    the Court finds that Mr. Grant merely sought to reinforce to Mr. Farrelly Judge Barksdale’s

    cautionary advice at the June 19 Hearing that despite “whatever is going on in the

    background[, y]ou’re pleading guilty because you are guilty, and if that’s not the case, we

    can’t go forward with [the plea].” See June 19 Hearing Tr. at 11:1–4. Indeed, as the Court

    stated at the January 27 Hearing, “I certainly understand the reasoning - - Mr. Grant’s

    reasoning, which is if you’re not sure about pleading guilty, we shouldn’t proceed with the

    plea, rather than worry about withdrawing it.” January 27 Hearing Tr. at 29:12–15. Given

    the circumstances of the case, Mr. Grant’s response to Mr. Farrelly was not unreasonable.

           Nevertheless, even if the Court were to assume that Mr. Grant’s answer to Mr.

    Farrelly constitutes misadvice that falls below an objective standard of reasonableness for

    purposes of the ineffective assistance of counsel analysis, Mr. Farrelly has nonetheless

    wholly failed to establish that he suffered prejudice from that advice. Rivers, 656 F. App’x

    at 449. Mr. Farrelly has not shown that Mr. Grant’s advice caused either his decision to

    plead guilty or his failure to withdraw his plea before the Court accepted it. The Court finds

    it entirely implausible that a defendant, having been advised that his guilty plea was in



                                                 -33-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 34 of 41 PageID 693




    effect final and irrevocable, would thereby be more inclined to plead guilty. Rather, such

    advice can only reasonably be understood to have the effect of dissuading a hesitant

    defendant from pleading guilty. Moreover, to the extent Mr. Farrelly argues that but for Mr.

    Grant’s advice he would have withdrawn his plea prior to July 8, 2019, the Court has

    rejected such assertions as incredible. See supra 26–28. Therefore, Mr. Farrelly has not

    established that there is a reasonable probability that, had Mr. Grant advised him of his

    right to withdraw his plea, he would have sought to do so (and to go to trial) before the

    Court accepted the plea on July 8. Rivers, 656 F. App’x at 449. Thus, Mr. Farrelly cannot

    show he received ineffective assistance of counsel from Mr. Grant.

          The record before the Court reflects that Mr. Farrelly received close assistance of

    counsel throughout his prosecution and his change-of-plea proceedings, and his

    unequivocal testimony confirms that finding. The record further shows that Mr. Farrelly

    changed his mind about his prior uncoerced, knowing and voluntary decision to plead guilty

    and testified falsely at the January 8 Hearing in an attempt to reverse course. Reese, 280

    F. App’x at 857 (affirming district court’s denial of request to withdraw plea where court

    found the defendant “simply changed his mind about his prior uncoerced decision to plead

    guilty and concocted a false story to attempt to [undo] what he later determined to be a

    poor decision.”); see also Harrison, 505 F. App’x at 880 (“The record however supports the

    court’s conclusion that [defendant’s] dissatisfaction with his defense counsel’s

    performance was invented post-plea as an argument to support his request to withdraw his

    pleas.”). The Court finds Mr. Farrelly has not demonstrated that he lacked close assistance

    of counsel. Accordingly, his arguments that he did not receive close assistance of counsel




                                                -34-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 35 of 41 PageID 694




    do not constitute a fair and just reason for requesting withdrawal of his plea, and this factor

    weighs against granting his request. Brehm, 442 F.3d at 1298.

            b. Second Buckles Factor: Whether Mr. Farrelly’s Guilty Plea was Knowing
               and Voluntary

            At the January 8 Hearing, the Court determined that Mr. Farrelly’s unequivocal

    testimony at his change-of-plea hearings affirmatively contradicted his claim that his guilty

    plea was not knowing and voluntary. See January 8 Hearing Tr. at 66:8–71:19; see also

    Clerk’s Minutes (Doc. 70). Moreover, the Court found that the Rule 11 colloquy at Mr.

    Farrelly’s June 19 Hearing was quite thorough and readily satisfied all of the core concerns

    of Rule 11. See generally id.; Freixas, 332 F.3d at 1318. Therefore, the Court has

    concluded that Mr. Farrelly knowingly and voluntarily entered his plea of guilty.                          Mr.

    Farrelly’s belated dissatisfaction with his advisory guidelines range does not present a fair

    and just reason to withdraw a plea knowingly and voluntarily entered with the close

    assistance of counsel. Indeed, during both the change of plea colloquy on June 19 and

    the attempted plea on June 13, Judge Barksdale specifically advised Mr. Farrelly of the

    maximum penalty and cautioned Mr. Farrelly that if his sentence ended up being higher

    than he expected, he would not be able to withdraw his plea.12 Because Mr. Farrelly


    12
       At the January 27 Hearing, Mr. Grant acknowledged that he had not anticipated a five level enhancement
    for Mr. Farrelly’s offense having involved multiple victims. See January 27 Hearing Tr. at 17:21–18:10. While
    this miscalculation did result in an advisory guideline range higher than either he or Mr. Farrelly anticipated,
    it provides no basis for the withdrawal of Mr. Farrelly’s guilty plea. Preliminarily, the Court notes that even
    without that five level enhancement, the PSR would have calculated Mr. Farrelly’s advisory guideline range
    of imprisonment to be 292 – 365 months – still far, far in excess of the ten year sentence Mr. Farrelly seems
    to have been convinced that he would receive. More importantly, during the change of plea colloquy, Judge
    Barksdale advised Mr. Farrelly that he faced a maximum sentence of up to life in prison, and he
    acknowledged his understanding of that fact. See June 19 Hearing Tr. at 18:3–20:10. She also cautioned
    him that the sentence actually imposed by the judge may “be different from any estimated sentence that Mr.
    Grant or anyone else has given to you. . . . If that were to happen, you would still be bound by your guilty
    plea and would not have a right to withdraw it.” Id. at 22:3–8. Mr. Farrelly acknowledged his understanding
    of this as well. Whatever sentence the Court ultimately imposes, Mr. Farrelly pled guilty knowing that it could
    be anything up to life in prison and that any estimate given by Mr. Grant would not relieve him of the
    consequence of his decision to enter the guilty plea. Id. at 22:9–21.

                                                         -35-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 36 of 41 PageID 695




    proceeded to plead guilty knowingly and voluntarily with full knowledge of the potential

    penalty he faced, this Buckles factor weighs against granting his Motion. See Buckles, 843

    F.2d at 472; Brehm, 442 F.3d at 1298.

            Having determined that the first two Buckles factors weigh against Mr. Farrelly, the

    Court need not “give particular attention” to either of the latter two factors. See Gonzalez-

    Mercado, 808 F.2d at 801; see also United States v. Faircloth, 712 F. App’x 887, 892 (11th

    Cir. 2017) (“When a defendant received close assistance of counsel and entered a knowing

    and voluntary guilty plea, the court need not consider the remaining factors.”) (citing

    Gonzalez-Mercado, 808 F.2d at 801). Nevertheless, the Court addresses them briefly

    here.

            c. Third Buckles Factor: Whether Permitting Mr. Farrelly to Withdraw his Plea
               Would Conserve Judicial Resources

            Permitting Mr. Farrelly to withdraw his guilty plea at this stage would certainly require

    the expenditure of additional Court resources, as the case would proceed to trial.13

    However, the expenditure of resources attendant to trial does not appear to be unusual or

    extraordinary in this case. Ultimately, however, the determination of whether to permit Mr.

    Farrelly to withdraw his guilty plea would conserve judicial resources remains speculative.

    For instance, Mr. Farrelly may seek appellate review of this Court’s denial of his Motion,

    and if he receives an unfavorable decision from the Eleventh Circuit, he may later initiate

    post-conviction proceedings raising similar issues, all of which would require the


    13
       The Court notes that significant Court resources have already been expended in Mr. Farrelly’s case.
    Indeed, as a result of Mr. Farrelly’s desire to withdraw his guilty plea and his claims at the January 8 Hearing,
    the Court has held two additional hearings on Mr. Farrelly’s Motion. See Reese, 280 F. App’x at 858
    (affirming the district court’s finding that “‘enough judicial resources [had] already been expended,’ noting
    that [the defendant] received a complete Rule 11 proceeding and a full evidentiary hearing on the motion to
    withdraw,” and further noting the district court’s observation that the defendant’s false accusations about his
    attorney resulted in the “unjustified need for appointment of a second lawyer, which drained limited court
    funds”).

                                                          -36-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 37 of 41 PageID 696




    expenditure of Court resources. See United States v. Covington, No. 8:06–CR–162–T–

    27MSS, 2007 WL 1174131, at *2 (M.D. Fla. April 16, 2007) (considering the potential

    judicial expenses incurred upon an appeal and future collateral attacks if the defendant’s

    Rule 11(d)(2)(B) motion were to be denied). Therefore, the Court assigns little weight to

    this factor.

           d. Fourth Buckles Factor: Whether Permitting Mr. Farrelly to Withdraw his
              Plea Would Prejudice the Government

           In determining whether permitting a defendant to withdraw his guilty plea would

    prejudice the government, courts may consider “the time, money, and effort the

    government would have to devote to reassembling witnesses and evidence that were

    allowed to scatter” after entry of a guilty plea. Buckles, 843 F.2d at 474; see also Faircloth,

    712 F. App’x at 892 (citing Buckles, 843 F.2d at 474). Here, the United States contends

    that it would suffer prejudice if the Court were to grant Mr. Farrelly’s Motion because “the

    plea took place almost eighteen months ago,” which caused the government “to limit its

    investigation in establishing the defendant’s guilt.” See Second Supplemental Response

    at 2. In contrast, Mr. Farrelly asserts that there are no extraordinary circumstances in this

    case causing significant prejudice to the government. See Second Supplemental Memo ¶

    4.

           Although the Court recognizes the significant passage of time since June of 2019,

    when Mr. Farrelly pled guilty, courts typically calculate the delay from the time a defendant

    enters a guilty plea to his filing of a motion to withdraw the plea, rather than considering

    the overall period of delay between entry of a plea and a court’s ruling on the motion to

    withdraw. See, e.g., Brehm, 442 F.3d at 1298; Faircloth, 712 F. App’x at 893 (considering

    the delay between the defendant’s plea and the filing of his motion to withdraw it).


                                                 -37-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 38 of 41 PageID 697




    Moreover, a large portion of the overall delay in this case was caused by the unprecedented

    disruption to daily life occasioned by the COVID-19 pandemic beginning in March of 2020.

    Thus, the full eighteen-month period calculated by the United States should not be

    attributed to Mr. Farrelly. Instead, the Court finds that the period of delay attributable to

    Mr. Farrelly is more accurately calculated from entry of the plea on June 19, 2019, and his

    submission of the Motion on November 14, 2019. Even considering this shorter period,

    the fact remains that a substantial amount of time has passed between Mr. Farrelly’s entry

    of his guilty plea and his filing of the Motion seeking to withdraw it, and Mr. Farrelly has

    failed to present a compelling explanation for his decision. See Brehm, 442 F.3d at 1298

    (noting that the longer the delay “the more substantial the reasons must be”). Moreover,

    the United States’ position that witnesses’ memories may have faded and evidence may

    have become unobtainable as a result of the delay has at least some merit. See Buckles,

    843 F.2d at 474 (finding that the district court was “justified in considering the time, money,

    and effort the government would have to devote to reassembling witnesses and evidence

    that were allowed to scatter after the acceptance of the guilty plea); Faircloth, 712 F. App’x

    at 893.

           Even setting aside the possible prejudice to the United States, the potential for

    prejudice to the victim weighs against granting Mr. Farrelly’s Motion. Although the Eleventh

    Circuit has not yet commented on the weight courts should attribute to prejudice to the

    victim when conducting a Buckles analysis, courts have included prejudice to the alleged

    victim as a consideration subsumed in the fourth Buckles factor or its equivalent. See

    United States v. Prive, No. 6:14–cr–33–Orl–28KRS, 2015 WL 500899, at *6 (M.D. Fla. Feb.

    5, 2015) (noting the government’s argument in a case of alleged enticement of a minor that



                                                 -38-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 39 of 41 PageID 698




    it “would have to explain to members of the minor victim’s family that they may have to

    testify at trial even though the Defendant had previously pleaded guilty,” and concluding

    that “[c]onsidering the sensitive nature of this case, this is sufficient to show some prejudice

    to the Government”) (citing United States v. Byrne, No. 09–14059–CR, 2010 WL 2243755,

    at *4 (S.D. Fla. June 4, 2010) (determining that the government would be prejudiced if

    defendant were allowed to withdraw his guilty plea in a case of alleged child pornography

    because “[m]ost importantly, the Government would have to explain to the minor child and

    her family that they may have to testify at a trial even though [the defendant] had previously

    pleaded guilty”)); see also United States v. Santiago-Rivera, 805 F.3d 396 (1st Cir. 2015)

    (recognizing “the severe prejudice that the government would face were [the defendant]

    permitted to withdraw his guilty plea, and the burden that his victims would face were they

    forced to relive the trauma inflicted upon them so long after they believed [the] case had

    ended,” where the defendant was accused of producing and possessing child pornography,

    some of which depicted the defendant having intercourse with one of the child victims);

    United States v. Yazzie, 407 F.3d 1139, 1143 (10th Cir. 2005) (affirming district court’s

    conclusion that government would be significantly prejudiced by allowing defendant to

    withdraw his guilty plea “because it would be difficult for the victim to testify so long after

    the offense occurred”); United States v. Lineback, 330 F.3d 441, 443–444 (6th Cir. 2003)

    (affirming, in a child pornography case, the district court’s denial of the defendant’s motion

    to withdraw his plea in part based on the reasoning that prejudice to the victims in the form

    of “anxiety and emotional underpinnings of knowing that a matter they thought was

    resolved would now be reopened . . . while [not outweighing] a defendant’s rights to a trial,




                                                  -39-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 40 of 41 PageID 699




    [ ] are factors that have to be taken into the mix”) (discussing United States v. Morrison,

    967 F.2d 264, 269 (8th Cir. 1992)).

            Here, the Court determines that permitting Mr. Farrelly to withdraw his guilty plea

    would prejudice the victim, who was a minor at the time of the sexual offense and would

    very likely be required to testify were the Court to grant Mr. Farrelly’s Motion. Whether

    considered prejudice to the government or as another circumstance within the totality, the

    Court finds that requiring the victim to testify and relive such traumatic experiences at this

    point in time after believing the matter to have been resolved weighs against granting Mr.

    Farrelly’s Motion. Therefore, on balance, the final Buckles factor weighs against permitting

    Mr. Farrelly to withdraw his plea.14

    IV.     Conclusion

            Considering the totality of the circumstances, the balancing of the Buckles factors,

    and the satisfaction of the core concerns of Rule 11, the Court determines that Mr.

    Farrelly’s Motion is due to be denied. In making this determination, the undersigned

    emphasizes the uniqueness of the circumstances in this case, and the role Mr. Farrelly’s

    lack of credibility played in the broader context of the analysis. Given that the two primary

    Buckles factors weigh against Mr. Farrelly, coupled with the cognizable prejudice to the

    victim in this case, and the satisfaction of Rule 11, the Court concludes that Mr. Farrelly

    has not shown a fair and just reason to warrant allowing him to withdraw his guilty plea.




    14
      While the Court weighs this last factor against granting of the Motion, because the consideration of the first
    two Buckles factors weigh against Mr. Farrelly, the Court’s conclusion would be the same even if the last
    factor were neutral.

                                                         -40-
Case 3:19-cr-00044-MMH-PDB Document 87 Filed 02/09/21 Page 41 of 41 PageID 700




           Accordingly, it is hereby

           ORDERED:

           1.     Defendant Sean Patrick Farrelly’s Motion to Withdraw Plea of Guilty (Doc.

                  62) is DENIED.

           2.     The sentencing is set for Monday, March 15, 2021, at 11:00 a.m. in

                  Courtroom 10B.

           DONE AND ORDERED in Jacksonville, Florida on February 9, 2021.




    lc27

    Copies to:

    Counsel of Record
    U.S. Probation




                                              -41-
